Citation Nr: 0026374	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  91-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of tuberculous pleurisy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946 and from July to December 1948.

By a decision entered in July 1990, the RO denied a claim for 
an increased (compensable) rating for residuals of 
tuberculous pleurisy.  By that same decision, the RO granted 
non-service-connected disability pension benefits as a result 
of disability occasioned by chronic obstructive pulmonary 
disease (COPD).  The RO concluded that the veteran's 
tuberculosis had been completely arrested since 1956, and 
cited medical evidence in the record for the proposition that 
the currently shown COPD was not related to his history of 
tuberculous pleurisy.

The veteran filed a notice of disagreement with regard to the 
increased rating issue in October 1990, and in November 1990 
the RO amended its prior decision to more clearly reflect 
that service connection for COPD had been denied.  A 
statement of the case (SOC) was issued that same month, and a 
substantive appeal was received in early December 1990.  
Although the issue developed for appeal was the veteran's 
entitlement to an increased (compensable) rating for service-
connected residuals of tuberculous pleurisy, both the SOC and 
the substantive appeal touched upon the issue of the 
relationship between the veteran's service-connected 
condition (tuberculous pleurisy) and his currently shown 
respiratory difficulties.  (The RO formally notified the 
veteran by a letter dated in late December 1990 that service 
connection for COPD had been denied.)

The case was forwarded to the Board of Veterans' Appeals 
(Board) in February 1991, and in January 1992 the Board 
remanded the case to the RO for further development.  In so 
doing, the Board noted that the veteran had raised a claim of 
service connection for COPD, a claim for a total disability 
rating based on individual unemployability (TDIU), and a 
claim of clear and unmistakable error (CUE) in a February 
1948 rating decision.  Based on prevailing interpretations of 
the applicable law and regulations, the Board determined that 
those three issues were "inextricably intertwined" with the 
issue formally developed for appeal (i.e., entitlement to an 
increased rating for residuals of tuberculous pleurisy).  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

By a decision entered in March 1994, the RO confirmed its 
prior denials with regard to an increased rating for 
residuals of tuberculous pleurisy and service connection for 
COPD.  The RO also denied a claim for TDIU and granted the 
claim of CUE in a February 1948 rating decision.  The veteran 
was furnished a supplemental SOC (SSOC) with regard to the 
increased rating and service connection issues in March 1994, 
and was notified in April 1994 of the RO's determinations as 
to all four issues.  Thereafter, in July 1994, the RO 
informed him that his non-service-connected disability 
pension benefits had been terminated due to excessive income 
in 1994 (attributable, in part, to the lump-sum retroactive 
CUE award).  He perfected an appeal of that decision, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, and the case was thereafter returned to the Board.

In February 1996, the Board once again remanded the case to 
the RO for additional development.  The Board concluded that 
the TDIU issue had not been developed for appellate review 
and, pursuant to then recent case law, was not inextricably 
intertwined with the previously developed claim for an 
increased rating.  See Parker v. Brown, 7 Vet. App. 116 
(1994).  The Board noted, however, that the veteran had 
properly perfected an appeal with regard to the issue of 
whether an award of retroactive VA compensation should be 
counted for purposes of determining entitlement to non-
service-connected disability pension benefits.

In February 1997, while the case was in remand status, the 
veteran submitted a written request to withdraw his appeal 
with regard to the retroactive VA compensation issue.  
38 C.F.R. § 20.204.  The RO confirmed and continued the prior 
denials as to the two remaining claims-entitlement to an 
increased rating for residuals of tuberculous pleurisy and 
entitlement to service connection for COPD-and the case was 
returned to the Board in May 1998.

In August 1998, the Board denied the claim of service 
connection for COPD, and remanded to the RO for further 
development the claim for an increased rating for tuberculous 
pleurisy.  The RO confirmed and continued its prior decision 
on the remanded claim, and the matter was returned to the 
Board in February 2000.

In June 2000, the Board once again remanded the increased 
rating issue to the RO.  The RO again confirmed and continued 
its prior decision, and the matter was returned to the Board 
in August 2000.


FINDINGS OF FACT

1.  The record does not contain sufficient information to 
allow the Board to properly assess whether the veteran has 
current, disabling residuals of tuberculous pleurisy.

2.  The veteran failed to report for a VA examination by a 
pulmonary specialist in August 2000, aimed at determining 
whether the veteran had current, disabling residuals of 
tuberculous pleurisy.

3.  The VA examination was required to determine whether the 
veteran met the criteria for an increased (compensable) 
rating.

4.  By a Board decision, dated in August 1998, the veteran 
was notified that, pursuant to 38 C.F.R. § 3.655, failure to 
report for a necessary VA examination could result in a 
denial of his claim for an increased (compensable) rating for 
residuals of tuberculous pleurisy.

5.  By a SSOC, dated in August 2000, the veteran was again 
notified of the provisions of 38 C.F.R. § 3.655.

6.  The only explanation provided by the veteran for his 
failure to report for the August 2000 pulmonary examination 
was that "he didn't want to go through with the entire 
process."


CONCLUSION OF LAW

An increased (compensable) rating for tuberculous pleurisy is 
not warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.326, 3.327, 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the currently assigned zero percent 
(noncompensable) rating for service-connected residuals of 
tuberculous pleurisy does not adequately reflect the severity 
of his disability.  He maintains that at least a portion of 
his current pulmonary difficulties can be attributed to, and 
are residuals of, tuberculous pleurisy.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim is "well grounded."  38 U.S.C.A. § 5107(a) 
(West 1991).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997) cert. denied, 524 U.S. 940 (1998).  In 
an effort to fulfill that duty, the Board remanded the claim 
to the RO in June 2000 so that the veteran could be examined 
by a pulmonary specialist for purposes of determining whether 
the veteran had current, disabling residuals of tuberculous 
pleurisy.  38 C.F.R. §§ 3.326, 3.327 (1999).  See 
Introduction, supra.

At the time of the Board's remand in June 2000, the record 
contained evidence showing that the veteran had had 
tuberculous pleurisy in the past, and that he currently 
suffered from pulmonary problems.  However, it was unclear 
from the available evidence whether and to what extent his 
pulmonary difficulties could be attributed to tuberculous 
pleurisy, as opposed to other, non-service-connected 
conditions, such as COPD.  Because the evidence in the record 
was insufficient to allow the Board to properly assess 
whether current, disabling residuals of tuberculous pleurisy 
were present, a special pulmonary examination was required.

The RO arranged for the requested examination in August 2000, 
following the Board's remand.  However, the veteran did not 
appear for the examination as scheduled.  Records in the file 
indicate that he refused the examination, indicating that 
"he didn't want to go through with the entire process."  
This, even though the Board had previously notified him in 
its August 1998 decision that, pursuant to 38 C.F.R. § 3.655, 
failure to report for a required VA examination could result 
in a denial of his claim.

Because the question of the veteran's entitlement to an 
increased evaluation turns on whether he meets the criteria 
for an increased (compensable) rating, and because an 
examination was required in order to determine whether he had 
in fact met those criteria, the benefit sought cannot be 
granted.  As noted in the Board's August 1998 decision, VA 
regulations provide that:

	When entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Here, the record shows that the veteran has been notified of 
the provisions of § 3.655, both by the Board's August 1998 
decision and in the SSOC issued to him in August 2000.  
Nevertheless, despite having received such notice, the only 
explanation he has provided for his failure to report for the 
August 2000 pulmonary examination is that "he didn't want to 
go through with the entire process."  That sort of 
explanation, reflecting a mere disinclination to be examined, 
is insufficient to establish "good cause."  Consequently, 
and because no other explanation has been offered for his 
failure to report for the required examination, his claim for 
increase must be denied.  Id.


ORDER

The claim for an increased (compensable) rating for 
tuberculous pleurisy is denied.



			
	MARK F. HALSEY	CHARLES W. FOULKE, M.D.
Member, Board of Veterans' Appeals	Acting Member, Board of 
Veterans' Appeals



		
N. R. ROBIN
Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


